Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 1 of 17
                                                            United States Courts
                                                          Southern District of Texas
                                                                 &/>ED
                                                                April 03, 2020
                                                        David J. Bradley, Clerk of Court



                                                3:20-mj-65
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 2 of 17




                                          3:20-mj-65
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 3 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 4 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 5 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 6 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 7 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 8 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 9 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 10 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 11 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 12 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 13 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 14 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 15 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 16 of 17
Case 3:20-mj-00065 Document 1 Filed on 04/03/20 in TXSD Page 17 of 17
